DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 17/270,383 application filed on 02/22/2021.
Claims 1-17 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the movable part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myeong (KR20130123521 with provided machine English translation).
Addressing claim 1, Myeong discloses a solar electrical generator (figs. 1-3) comprising:
	an outer wall (the combination of frame 312 for supporting solar panels 300 in fig. 10 and frame 440, 450 and 460 in figs. 2-3 and ) arranged to partially surround a cavity (the volume encircled by the outer wall 300), and
	a hub within the cavity (please see annotated figs. 2-3 below) wherein the outer face of the wall is provided with solar cells 300 and wherein the hub has an upper face (100 or 200) which is provided with solar cells (figs. 2-3).

    PNG
    media_image1.png
    534
    421
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    492
    571
    media_image2.png
    Greyscale

Addressing claim 3, figs. 2-3 of Myeong shows the hub that is provided with the outer surface as the claimed reflector because any surfaces reflect light in order to be observed or display its color.

Addressing claim 6, fig. 4 shows horizontal frames 441 that are the structural equivalence to the claimed spokes connecting the hub to the outer wall.

Addressing claims 7-8, fig. 4 shows the outer wall completely surrounding the hub, which results in the outer wall subtends an angle of 360o or greater than the angles of claims 7-8.

Addressing claim 13, fig. 3 shows the outer is in a first position, fig. 13 shows the outer wall is movable and fig. 17 shows the outer wall is in a second position in which the outer face is closer to a vertical plane.

Addressing claim 14, figs. 1-4 show the outer wall has an inner portion (frame 450 and 460) that are static and the outer portion (the frame 312 for supporting the solar panel) is movable (fig. 13).

Addressing claim 15, figs. 13 and 17 show the movable part of the outer wall is rotatable about a substantially horizontal axis (the horizontal axis of the hinge shown in figs. 13 and 17) adjacent to its uppermost edge.

Addressing claim 16, fig. 17 shows the movable part of the outer wall comprises a plurality of sections (plurality of sections corresponding to a plurality of solar panels).

Addressing claim 17, paragraph [0025] of Myeong translation document discloses the movable part 300 of the outer wall is controlled with the changes with time from sunrise to sunset, which meets the claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myeong (KR20130123521) in view of Spartz (US 2007/0240758).
Addressing claims 2 and 4, Myeong discloses the outer wall is formed of a curved frame (fig. 3).

Myeong is silent regarding the inner face of the wall is provided with solar cells and a flexible solar fabric attached to the curved frame.

Spartz discloses an outer wall (the wall of the tubular body 12) arranged to partially surrounding a cavity (the interior of the tubular body in fig. 1).  Spartz further discloses the inside wall 22 of the body 12 is provided with thin film photovoltaic panel 20 [0021], which corresponds to the claimed flexible solar fabric [0028].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the generator of Myeong with thin film photovoltaic panels mounted on the outside and inside wall as disclosed by Spartz in order to generate electricity from sunlight impinging on the outer surface, as desired by Myeong, as well as from light impinging on the inner surface (Spartz, [0021]), which increases the amount of power generated by the generator from light.  In the modified generator of Myeong in view of Spartz, the thin film photovoltaic panels of Spartz that is flexible [0028] corresponds to the claimed flexible solar fabric attached to the curved frame of Myeong.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myeong (KR20130123521) in view of Yoshida et al. (US 6,060,658).
Addressing claim 5, Myeong is silent regarding a power storage device within the hub.

Yoshida discloses an outer wall arranged to surround a hub 2 within the cavity (fig. 2); wherein, a power storage device 4 is within the hub (fig. 3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the generator of Myeong with the battery within the hub as disclosed by Yoshida in order to store the energy generated by the wind and solar generator (Yoshida, col. 6 ln 30-50).

Claim(s) 1, 3-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 207368924 with provided machine English translation) in view of Brumels (US 2010/0219762).
Addressing claim 1, Zhang discloses a solar electrical generator comprising:
	an outer wall 11 arranged to partially surround a cavity (fig. 1), and
	a hub (lamp pole, [0028]) within the cavity (the lamp pole is fitted within the positioning portion 124) wherein the outer face of the wall is provided with solar panels 20 [0062].

Zhang is silent regarding the hub has an upper face which is provided with solar cells.

Brumels discloses a lamp post whose upper face is provided with solar cells 110 (figs. 1A-1B).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar generator of Zhang with the upper face of the lamp post is provided with solar cells disclosed by Brumels in order to increase the amount of power generated by the solar electrical generator by combining the power generated by the solar cells on the outer face of the wall and the solar cells provided at the upper face of the lamp post or the claimed hub.

Addressing claim 3, in figs. 1-2, the outer surface of the frames 11 and 12 are the structural equivalence to the claimed reflector because it is made of metal [0064].  Furthermore, any metallic material is structurally capable of reflecting at least a portion of light, which render the metallic frames 11 and 12 as the claimed reflector provided at an inner surface of the outer wall or the hub.

Addressing claim 4, paragraph [0062] of Zhang discloses the solar panels 20 as flexible solar panels that correspond to the claimed flexible solar fabric attached to the outer wall formed of a curved frame.

Addressing claim 6, fig. 1 of Zhang discloses the outer wall is connected to the hub via one or more spokes 122 and 123.

Addressing claims 7-8, fig. 11 of Zhang shows the outer wall surrounds the hub, which means the outer wall subtends an angle of greater than 250o and 280o at the center of the hub.

Addressing claim 9, fig. 1 of Zhang shows each section 11 of the outer wall subtends an angle of less than 320o at the centre of the hub.

Addressing claim 10, fig. 1 of Zhang discloses the outer wall includes two portions as the structural equivalence to the claimed first and second panels, each panel having a concave inner face (connected to the frame 12) and a convex outer face (for mounting the flexible solar panels 20), the panels being horizontally spaced so that the concave faces face one another thereby defining the central cavity.

Addressing claims 11-12, fig. 1 of Zhang appears to show the maximum width of the lamp post or claimed hub is smaller than the maximum width of the positioning part 124, which is less than half or one third of the maximum width of the cavity.  Therefore, the limitation of current claims would have been obvious to one of ordinary skill in the art based on the teaching of Zhang.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 207368924 with provided machine English translation) in view of Brumels (US 2010/0219762) as applied to claims 1, 3-4 and 6-12 above, and further in view of Spartz (US 2007/0240758).
Addressing claim 2, Zhang discloses the flexible solar panels attached to the outer surface of the wall; however, Zhang is silent regarding the inner surface of the wall is provided with solar cells.

Spartz discloses an outer wall (the wall of the tubular body 12) arranged to partially surrounding a cavity (the interior of the tubular body in fig. 1).  Spartz further discloses the inside wall 22 of the body 12 is provided with thin film photovoltaic panel 20 [0021].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the generator of Zhang in view of Brumels with thin film photovoltaic panels mounted on the inside wall as disclosed by Spartz in order to generate electricity from sunlight impinging on the outer surface, as desired by Zhang, as well as from light impinging on the inner surface (Spartz, [0021]), which increases the amount of power generated by the generator from light.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 207368924 with provided machine English translation) in view of Brumels (US 2010/0219762) as applied to claims 1, 3-4 and 6-12 above, and further in view of Yoshida et al. (US 6,060,658).
Addressing claim 5, Zhang is silent regarding a power storage device within the hub.

Yoshida discloses an outer wall arranged to surround a hub 2 within the cavity (fig. 2); wherein, a power storage device 4 is within the hub (fig. 3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the generator of Zhang with the battery within the hub as disclosed by Yoshida in order to store the energy generated by the wind and solar generator (Yoshida, col. 6 ln 30-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        10/04/2022